DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “select unit” in claim 1, “storage unit” in claim 12, “signal processing unit” in claims 15 and 16, “distance information acquisition unit” in claims 17 and 18, and “control unit” in claims 17 and 18”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15 and 16, applicant recites the limitation of a “signal processing unit”.  However, applicant has disclosed a number of seemingly different signal processing units – signal processing circuit, 70; signal processing unit, 208; and image processing unit, 312.  It is unclear to which of the aforementioned signal processing units applicant is referring to in claims 15 and 16.  Therefore applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 17 and 18, applicant has recited the limitation of “a control unit”.  However, applicant has disclosed a number of seemingly different control units – control circuit, 
Claim limitations “distance information acquisition unit” (claims 17 and 18), and “control unit” (claims 17 and 18) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the function. 
Regarding the limitation of “distance information acquisition unit”, applicant has not ascribed any particular structure to the distance information acquisition unit.  Applicant describes the distance information acquisition unit as reference number 316 and discusses it in paragraph 0100 of the specification. Applicant describes the distance information acquisition unit as being “implemented” by “hardware” or “a software module”, but fails to describe any particular hardware of software algorithms for the distance information acquisition unit.  Additionally, applicant describes the distance information acquisition unit as being “implemented” by a FPGA, ASIC, or the like.  However, FPGA’s and ASIC’s are general purpose processor.  Whereas, the distance information acquisition unit is a specialized function which requires a specially programmed processor.  Applicant has not described any particular algorithm or specific hardware configuration for carrying out the functions of the distance information acquisition unit.  The Examiner submits that this rejection might be overcome by amending the claim language to recite “distance information acquisition circuitry”.
Regarding the limitation of “control unit”, applicant has disclosed a number of seemingly different control units – control circuit, 80; general control/operation unit, 218; and control ECU, 330.  Firstly, it is unclear to which of these control units applicant is referring to (see section 11 above). Secondly, applicant has not ascribed any particular structure to any of the disclosed “control units”.  Applicant describes the control unit as “control circuitry” (see paragraph 0033), but fails to disclose any particular structure for the circuitry.  Applicant has not described any particular structure for the general control/operation unit, 218, or the ECU, 330.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102






The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9-13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (U.S. Publ. No. 2012/0133808).
Regarding claim 1, Park discloses a correlated double sampling circuit having the ability to output a compressed ramp signal.  More specifically and as it relates to the applicant’s claims, Park discloses a photoelectric conversion device (image sensor, 100; see paragraph 0047) comprising: a plurality of pixels (pixel array, 110, including pixels, 111; see Figure 2 and paragraph 0053) arranged to form a plurality of columns (see paragraph 0053 and Figure 2) and each configured to output a pixel signal in accordance with a light amount of incident light (see paragraph 0055); a reference signal generation circuit (ramp generator, 155; see Figure 2 and paragraph 0052) that generates a reference signal (Ramp) having a predetermined amplitude (inherently the output signal would have an amplitude); a reference signal line on which the reference signal is transmitted (the line connected to ramp signal output node, IR2, carrying the reference signal Ramp; see Figure 5); and a plurality of comparator units (entire 
As for claim 2, Park discloses that the select unit includes a switch circuit including a first switch (SW5) connected between the reference signal line and the other electrode of the second capacitor (C8, see Figure 5) and a second switch -32-10198209US01(SW6) connected between the other electrode of the second capacitor (C8) and the reference voltage line (See Figure 5).
With regard to claim 3, Park discloses that the switch circuit configures either one of a first state where the first switch (SW5) is in a conductive state (ON) and the second switch (SW6) is in a nonconductive state (see paragraph 0081) and a second state where the first switch 
Regarding claim 6, Park discloses a control circuit (timing generator, 165) that switches an amplitude of the reference signal input to the second input node by controlling the switch circuit.  See paragraphs 0056 and 0066 and 0108 where the timing generator generates the control signals (SW and SWB).
As for claim 9, Park discloses a plurality of output lines provided to corresponding ones of the plurality of columns (see Figure 2 where each column has an output line), wherein the pixel signal is output to each of the output lines from each of the pixels on a corresponding column (see Figure 2), wherein each of the plurality of comparator units (entire CDS circuit, 140-2; see Figure 5 and paragraph 0072)  further includes a fourth capacitor (C5) that connects the output line on a corresponding column and the first input node (INN2) to each other (see Figure 5).
With regard to claim 10, Park discloses that the reference voltage line is a pixel ground line.  See paragraphs 0076 and 0078.
As for claim 11, Park discloses that the reference signal is a ramp signal whose signal level changes with a lapse of time.  See Figure 4 where the reference signal is a ramp signal whose signal level changes with time.
Regarding claim 12
As for claim 13, Park discloses a correlated double sampling circuit having the ability to output a compressed ramp signal.  More specifically and as it relates to the applicant’s claims, Park discloses a photoelectric conversion device (image sensor, 100; see paragraph 0047) comprising: a plurality of pixels (pixel array, 110, including pixels, 111; see Figure 2 and paragraph 0053) arranged to form a plurality of columns (see paragraph 0053 and Figure 2) and each configured to output a pixel signal in accordance with a light amount of incident light (see paragraph 0055); a reference signal generation circuit (ramp generator, 155; see Figure 2 and paragraph 0052) that generates a reference signal (Ramp) having a predetermined amplitude (inherently the output signal would have an amplitude); a reference signal line on which the reference signal is transmitted (the line connected to ramp signal output node, IR2, carrying the reference signal Ramp; see Figure 5); and a plurality of comparator units (entire CDS circuit, 140-2; see Figure 5 and paragraph 0072) provided to corresponding ones of the plurality of columns (see Figure 2 where each column has its own CDS circuit, 140) and each configured to receive the pixel signal from the pixel on a corresponding column and the reference signal (see paragraph 0082), wherein each of the plurality of comparator units includes a comparator (comparator, 160; see Figure 5 and paragraph 0072) having a first input node (INN2) that receives the pixel signal (see Figure 5 and paragraph 0077) and a second input node (INP2) that receives the reference signal (see Figure 5 and paragraph 0077), a first capacitor (C7; see Figure5) that connects the reference signal line and the second input node to each other (see paragraph 0075), a second capacitor (C8, see Figure 5) whose one electrode is connected to the second input node (INP2, see Figure 5), a first switch (SW5) connected between the reference signal line and the other electrode of the second capacitor (C8, see Figure 5) and a second switch -32-10198209US01(SW6) connected between the other electrode of the second capacitor (C8) and the reference voltage line (See Figure 5), and wherein the other electrode of the second capacitor is connected to the reference signal line during an analog-to-digital conversion period in a first mode (see paragraph 0082 where the ramp signal is not compressed – this is 
With regard to claim 15, Park discloses an imaging system (image sensing system, 1; see paragraph 0047) comprising: the photoelectric device conversion (image sensor, 100; see paragraph 0047) according to claim 1 (see the discussion of claim 1 above); and a signal processing unit (image signal processor, 220) that processes a signal output from the photoelectric conversion device (see paragraph 0050).
As for claim 16, Park discloses an imaging system (image sensing system, 1; see paragraph 0047) comprising: the photoelectric device conversion (image sensor, 100; see paragraph 0047) according to claim 13 (see the discussion of claim 13 above); and a signal processing unit (image signal processor, 220) that processes a signal output from the photoelectric conversion device (see paragraph 0050).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Publ. No. 2012/0133808).
Regarding claim 8, as mentioned above in the discussion of claim 1, Park discloses all of the limitations of the parent claim.  Park, however, fails to specifically disclose a plurality of amplifier units provided to corresponding ones of the plurality of columns and each configured to amplify the pixel signal from the pixels on a corresponding column, wherein each of the .

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (U.S. Publ. No. 2018/0184031) in view of Park et al (U.S. Publ. No. 2012/0133808).
Regarding claim 17, Morita discloses a solid state imaging device for use in a vehicle.  More specifically and as it relates to the applicant’s claims, Morita discloses a movable object (mobile apparatus or vehicle; see paragraph 0073) comprising a photoelectric conversion device (solid state imaging device, see Figure 1 and paragraph 0020); a distance information acquisition unit (distance measurement unit, 614; see paragraph 0073) that acquires distance information on a distance to an object (see paragraph 0073) from a parallax image based on signals from the photoelectric conversion device (see paragraph 0073); and a control unit (control ECU, 630; see paragraph 0074) that controls the movable object based on the distance information (see paragraph 0074).
Morita, however, fails to specifically disclose the photoelectric conversion device according to claim 1. As mentioned above in the discussion of claim 1, Park discloses all of the limitations of claim 1.  See the discussion of claim 1 above.  Park discloses that this photoelectric conversion device arrangement allows for reduction in noise when gain is set high.  See 
As for claim 18, Morita discloses a solid state imaging device for use in a vehicle.  More specifically and as it relates to the applicant’s claims, Morita discloses a movable object (mobile apparatus or vehicle; see paragraph 0073) comprising a photoelectric conversion device (solid state imaging device, see Figure 1 and paragraph 0020); a distance information acquisition unit (distance measurement unit, 614; see paragraph 0073) that acquires distance information on a distance to an object (see paragraph 0073) from a parallax image based on signals from the photoelectric conversion device (see paragraph 0073); and a control unit (control ECU, 630; see paragraph 0074) that controls the movable object based on the distance information (see paragraph 0074).
Morita, however, fails to specifically disclose the photoelectric conversion device according to claim 13. As mentioned above in the discussion of claim 13, Park discloses all of the limitations of claim 13.  See the discussion of claim 13 above.  Park discloses that this photoelectric conversion device arrangement allows for reduction in noise when gain is set high.  See paragraph 0081 and 0070.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the photoelectric conversion device of Park in the system of Morita so that an image with reduced noise in dark conditions can be obtained.

Allowable Subject Matter
Claims 4, 5, 7, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

As for claim 7, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest each of the plurality of comparator units includes a plurality of the second capacitors each having the one electrode connected to the second input node and the other electrode configured to be connected to either one of the reference signal line and the reference voltage line.  Based on the claim language, the each of the plurality of second capacitors in each of the comparator units operates in the fashion as claimed in claim 1.
As for claim 14, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest that each of the plurality of comparator units further includes a third capacitor whose one electrode is connected to the second input node, a third switch connected between the reference signal generation circuit and the other electrode of the third capacitor, and a fourth switch connected between the other electrode of the third capacitor and the reference voltage line; in combination with the elements of the parent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        March 10, 2022